NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted August 21, 2008*
                                  Decided August 21, 2008

                                           Before

                            RICHARD A. POSNER, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

No. 06-3691

BRANDON WEBB,                                       Appeal from the United States District
    Plaintiff-Appellant,                            Court for the Northern District of
                                                    Illinois, Western Division.
       v.
                                                    No. 03 C 50177
CHRYSLER LLC,
    Defendant-Appellee.                             Philip G. Reinhard,
                                                    Judge.

                                         O RD ER

        Brandon Webb sued his employer, Chrysler LLC (then known as DaimlerChrysler),
for retaliating against him because he complained of sexual harassment, sex discrimination,
and race discrimination against a coworker. The district court granted summary judgment
for Chrysler, reasoning that Webb had failed to show the required causal connection


       *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. A PP. P.
34(a)(2).
No. 06-3691                                                                                Page 2

between his protected activities and the adverse actions taken by his employer against
him.1

        On appeal Webb, appearing pro se, presents a litany of grievances against the
lawyers who represented him in the district court, but he never addresses the district
court’s ruling in anything but the most cursory fashion. Although we liberally construe
pro se filings, see, e.g., McCready v. Ebay, Inc., 453 F.3d 882, 890 (7th Cir. 2006), pro se
litigants are not free to ignore Federal Rule of Appellate Procedure 28, which requires,
among other things, that the brief contain the “appellant’s contentions and the reasons for
them, with citations to the authorities and parts of the record on which the appellant
relies." FED. R. A PP. P. 28(a)(9)(A); see Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001).
In other words, “a brief must contain an argument consisting of more than a generalized
assertion of error, with citations to supporting authority.” Anderson, 241 F.3d at 545.
Webb’s brief, which does not even challenge the district court’s reasons for granting
summary judgment to Chrysler, can only barely be said to contain a generalized assertion
of error and does not cite any authority at all. On March 31, 2008, after Webb had twice
missed the deadline to file his opening brief, we directed him to “set forth his arguments
regarding why he believes the district court’s order was in error in a brief that complies
with federal and local rules.” Webb failed to do so, and “we cannot fill the void by crafting
arguments and performing the necessary legal research.” Id.

                                                                                     DISMISSED.




       1
         The district court analyzed Webb’s retaliation claim under Title VII, 42 U.S.C.
§ 2000e-3, but rejected a retaliation claim under 42 U.S.C. § 1981 because, at the time, our
precedent precluded § 1981 claims alleging retaliation for opposing racial discrimination
against others. See Hart v. Transit Mgmt. of Racine, Inc., 426 F.3d 863, 866 (7th Cir. 2005). We
overruled that aspect of Hart in Humphries v. CBOCS West, Inc., 474 F.3d 387, 403 (7th Cir.
2007), aff’d 128 S. Ct. 1951 (2008). Nevertheless, remand is unnecessary because the district
court’s analysis of the retaliation claim under Title VII applies equally to the claim under
§ 1981. See Humphries, 474 F.3d at 404.